ACCEPTED
                                                                                        06-14-00108-CV
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   2/24/2015 2:37:43 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK



                             No. 06-14-00108-CV
                                                                   FILED IN
                          COURT OF APPEALS            6th COURT OF APPEALS
                                                        TEXARKANA, TEXAS
                       SIXTH DISTRICT OF TEXAS
                                                      2/24/2015 2:37:43 PM
                            Texarkana, Texas
                                                          DEBBIE AUTREY
_______________________________________________________________________
                                                              Clerk

               MICHAEL WEAKS AND/OR ALL OCCUPANTS
                           APPELLANTS

                                    VS.

  FIRST HORIZON HOME LOANS A DIVISION OF FIRST TENNESSEE BANK
                    NATIONAL ASSOCIATION
                          APPELLEE

________________________________________________________________________

              Appeal from the County Court at Law Number One (1)

                             Hunt County, Texas

                         Honorable Timothy S. Linden

                         Case Number: CC1400136
_______________________________________________________________________

          APPELLANTS’ MOTION TO EXTEND TIME TO FILE BRIEF
________________________________________________________________________


                                          LARRY W. GREEN, JR.
                                          State Bar Card # 00792545
                                          2507 Washington Street
                                          P.O. Box 765
                                          Greenville, Texas 75403-0765
                                          903/455-1876
                                          903/455-1710 (Telecopier)
                                          lgreenjr@pgnwlaw.com
                                          ATTORNEY FOR APPELLANTS
                 APPELLANTS’ MOTION TO EXTEND TIME TO FILE BRIEF

           Appellants, MICHAEL DAVID WEAKS and ALL OCCUPANTS OF 2230 Cam

Drive AKA 4376 CR 3131 Lone Oak, Texas 75453, move to extend the time for filing

their Brief, and show the Court the following:

           1) The Deadline for the filing of the brief is February 26, 2015.

           2) The length of the extension sought is 30 days, that is, until March 27, 2015.

           3) The Appellants need an extension of time to file their Brief because the Parties

have entered settlement negotiations concerning all litigation between the Parties. If a

settlement is reached, the issue of possession of the Appellants’ homestead, which is the

subject of the this Appeal, will be resolved and the Appeal can be dismissed.

Additionally, the Appellants need additional time to fully brief the issues raised in their

Appeal.

           4) No previous extensions have been requested.

           THEREFORE, Appellants pray that the extension requested be granted.

                                                                       Respectfully Submitted,
                                                                       PEMBERTON, GREEN, NEWCOMB & WEIS


                                                                       /S/ Larry W. Green, Jr.
                                                                       LARRY W. GREEN, JR.
                                                                       State Bar Card # 00792545
                                                                       2507 Washington Street
                                                                       P.O. Box 765
                                                                       Greenville, Texas 75403-0765
                                                                       903/455-1876
                                                                       903/455-1710 (Telecopier)
                                                                       lgreenjr@pgnwlaw.com
                                                                       Attorney For Appellants



S:\LGJr_Assistant\WP Documents\TREM\Work\LGjr\10 General Litigation\Weaks, Michael and Christi\Motion to Extend Time to File Brief.wpd
                                                       CERTIFICATE OF SERVICE

           I certify that a true and correct copy of the foregoing has been served on the

following counsel and/or pro se parties of record, in accordance with Texas Rule of

Appellate Procedure 9.5, on the date shown.

           Dated: February 20, 2015



                                                                                               /S/ Larry W. Green, Jr.
                                                                                               Larry W. Green, Jr.




S:\LGJr_Assistant\WP Documents\TREM\Work\LGjr\10 General Litigation\Weaks, Michael and Christi\Motion to Extend Time to File Brief.wpd